If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 12, 2020
               Plaintiff-Appellee,

v                                                                    No. 348295
                                                                     Oakland Circuit Court
ULYSSES LAMARELLIOT GRAVES,                                          LC No. 2018-267364-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and CAVANAGH and BORRELLO, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of carjacking, MCL 750.529a,
assault with intent to do great bodily harm less than murder (AWIGBH), MCL 750.84, and third-
degree home invasion, MCL 750.110a(4). Defendant was sentenced, as a third-offense habitual
offender, MCL 769.12, to 13 to 30 years’ imprisonment for the carjacking conviction, 6 to 20
years’ imprisonment for the AWIGBH conviction, and 3 to 10 years’ imprisonment for the third-
degree home invasion conviction. We affirm.

                                 I. FACTUAL BACKGROUND

        This action arises from a carjacking that occurred in Madison Heights, Michigan, in 2018.
At approximately 3:00 a.m., the victim finished working an overnight shift at a manufacturing
plant. After leaving work, the victim stopped at a friend’s house. After leaving her friend’s house,
the victim pulled out of a neighborhood and stopped at a stop sign. Defendant was hitchhiking at
the corner of the intersection and offered to pay the victim to drive him to his mother’s house. The
victim needed money for gas, and agreed to drive defendant.

       The victim drove defendant to his mother’s house and parked on the side street in front of
the house. Defendant told the victim he had to go inside the house to get money so that he could
pay her for driving him. Defendant did not mention to the victim that, although he lived in his
mother’s house, a personal protection order (PPO) had been entered against him, prohibiting him
from being in contact with his mother. While inside the house, defendant ran into his mother’s
room and stole her purse. Defendant’s mother was sleeping and woke up when defendant ran in
the room. Defendant told his mother, “I got [sic] to do this, he’s trying to kill me,” and ran out


                                                -1-
with her purse. Defendant’s mother had an envelope in the purse containing approximately $1,000,
as well as a bottle of pain medication.

        After approximately six or seven minutes, the victim saw defendant walk outside with the
purse. The victim noticed defendant was walking quickly. Defendant got in the victim’s car and
urgently ordered her to drive away from the house. The victim assumed defendant stole the purse
and told him she would not drive him anywhere else. The victim asked defendant to get out of her
car. Defendant responded by punching the victim in the side of the head multiple times. Defendant
reached over, opened the driver’s side door, and attempted to push the victim out of the driver’s
seat. Defendant failed to get the victim out of the driver’s seat because she was wearing her
seatbelt. Defendant lifted his left leg into the driver’s seat area, put the victim’s car in drive, and
attempted to drive the car with the victim still seated in the driver’s seat.

        The victim was dazed and unable to stop defendant as he drove her car onto a service drive
and made a left turn. Defendant struggled to control the car and struck a curb, which flattened the
front passenger-side tire. Defendant attempted to continue driving, but the victim managed to put
her foot on the brake, causing the car’s tires to spin and emit smoke. The victim told defendant
she would drive him wherever he wanted to go if he would stop trying to drive the car from the
passenger seat. Instead of responding, defendant parked the car in a subdivision, unbuckled her
seatbelt, and pushed her out of the car. Defendant was straddling the center console of the car and
did not have both feet on the driver’s side. Before defendant could move fully into the driver’s
seat, the victim crawled into the car and took her keys out of the ignition. The victim attempted to
throw the keys so that defendant could not take them, but defendant struck her wrist, causing the
keys to fall only a few feet away from the car. Defendant crawled through the driver’s side, stepped
on the victim, and grabbed the keys. Defendant then grabbed the victim by the throat and began
strangling her and punching her in the face. Defendant stopped punching the victim after several
moments and drove away in her car, leaving the victim stranded in the road.

        The victim was treated at a nearby hospital for severe injuries to her head and throat. While
the victim was being treated at the hospital, police officers received a tip that her car had been
located. A police officer responded to the tip and found defendant and the victim’s car at a nearby
donut shop. Defendant was arrested. As previously stated, defendant was convicted by a jury of
carjacking, AWIGBH, and third-degree home invasion. Defendant was sentenced, as a third-
offense habitual offender, MCL 769.12, to 13 to 30 years’ imprisonment for the carjacking
conviction, 6 to 20 years’ imprisonment for the AWIGBH conviction, and 3 to 10 years’
imprisonment for the third-degree home invasion conviction. This appeal followed.

                             II. SUFFICIENCY OF THE EVIDENCE

    Defendant argues that the evidence was insufficient to support his convictions of
AWIGBH, carjacking, and third-degree home invasion. We disagree.

       This Court reviews a challenge to the sufficiency of the evidence in a jury trial de novo.
People v Gaines, 306 Mich. App. 289, 296; 856 NW2d 222 (2014). The evidence is viewed “in the
light most favorable to the prosecution, to determine whether the trier of fact could have found
that the essential elements of the crime were proved beyond a reasonable doubt.” Id.
Circumstantial evidence, including reasonable inferences arising from that evidence, may provide


                                                 -2-
sufficient proof to meet the elements of a crime. People v Carines, 460 Mich. 750, 757; 597 NW2d
130 (1999).

        The elements of AWIGBH are “(1) an attempt or threat with force or violence to do
corporal harm to another (an assault), and (2) an intent to do great bodily harm less than murder.”
People v Blevins, 314 Mich. App. 339, 357; 886 NW2d 456 (2016) (quotation marks and citation
omitted). Along with the general elements of AWIBGH, as set forth in MCL 750.84(1)(a),
defendant committed an act of strangulation under MCL 750.84(1)(b). To be found guilty of
AWIGBH with strangulation, a defendant must be found guilty of “[a]ssault[ing] another person
by strangulation or suffocation.” MCL 750.84(1)(b); People v Barber, ___ Mich App ___; ___
NW2d ___ (2020) (Docket No. 339452); slip op at 4.

       With regard to the crime of carjacking, MCL 750.529a provides:
       (1) A person who in the course of committing a larceny of a motor vehicle uses
           force or violence or the threat of force or violence, or who puts in fear any
           operator, passenger, or person in lawful possession of the motor vehicle, or any
           person lawfully attempting to recover the motor vehicle, is guilty of carjacking,
           a felony punishable by imprisonment for life or for any term of years.

       (2) As used in this section, “in the course of committing a larceny of a motor
           vehicle” includes acts that occur in an attempt to commit the larceny, or during
           commission of the larceny, or in flight or attempted flight after the commission
           of the larceny, or in an attempt to retain possession of the motor vehicle.

And the elements of third-degree home invasion are: (1) “breaking and entering or entering without
permission,” (2) into a dwelling, (3) with the intent to commit a misdemeanor or the actual
commission of a misdemeanor while inside the dwelling. People v Crews, 299 Mich. App. 381,
393-395; 829 NW2d 898 (2013). A defendant may also be found guilty of third-degree home
invasion if he or she violates the following orders:
       (i) A probation term or condition.

       (ii) A parole term or condition.

       (iii) A personal protection order term or condition.

       (iv) A bond or bail condition or any condition of pretrial release.           [MCL
       750.110a(4)(b).]

        The victim’s testimony was sufficient for the jury to conclude that defendant was guilty of
AWIGBH with strangulation because she testified that he punched her repeatedly and strangled
her. The prosecution also presented photographic evidence of the injuries the victim sustained in
the attack. After stealing a purse from his mother, defendant attempted to carjack the victim. The
victim’s testimony included that defendant repeatedly bludgeoned her over the head, pushed her
out of her car, strangled her, and ultimately succeeded in driving away with the car. By using force
and violence in the process of stealing the victim’s vehicle, a jury could conclude that defendant
committed the crime of carjacking. Additionally, evidence was presented to show that defendant


                                                -3-
entered his mother’s home in violation of a PPO, which ordered defendant to stay away from her.
Defendant argues that he was given a key to the house by his nephew, JG, and lived in the house
with his mother. However, regardless of defendant’s claim that he had permission from his mother
to live in the home, he explicitly violated MCL 750.110a(4)(b), and thus committed third-degree
home invasion by entering the home in violation of a PPO.

        Defendant attempts to cast doubt on the victim’s credibility by arguing that her car was a
“crack rental” used for drug transactions, and by suggesting that a third person was involved in the
incident. First, witness credibility is a matter for the jury to decide, and this Court will not interfere
with the jury’s determination of the weight or credibility of a witness’s testimony. People v
Fletcher, 260 Mich. App. 531, 561; 679 NW2d 127 (2004). Second, defendant presents no further
evidence regarding the identity of the alleged third person involved in the events leading to his
convictions, other than a vague statement he made to his mother when taking her purse.
Ultimately, when viewed in the light most favorable to the prosecution, the evidence was sufficient
to support defendant’s convictions of AWIGBH, carjacking, and third-degree home invasion.

                                  III. ASSISTANCE OF COUNSEL

       Defendant argues that defense counsel was ineffective for failing to: object to the
prosecution’s leading of a minor witness; conduct a thorough pretrial investigation and call
defendant as a witness; and object to the scoring of two offense variables (OVs). We disagree.

        Generally, when examining a defendant’s claim of ineffective assistance of counsel, “this
Court reviews for clear error the trial court’s findings of fact and reviews de novo questions of
constitutional law.” People v Dixon-Bey, 321 Mich. App. 490, 515; 909 NW2d 458 (2017).
However, defendant failed to properly preserve the issue by moving for a new trial or a Ginther1
hearing in the trial court; therefore, our review is “limited to mistakes apparent on the record.” See
People v Payne, 285 Mich. App. 181, 188; 774 NW2d 714 (2009).

        To establish a claim of ineffective assistance of counsel, a defendant is required to
demonstrate “that (1) counsel’s performance fell below an objective standard of reasonableness
and (2) but for counsel’s deficient performance, there is a reasonable probability that the outcome
would have been different.” People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012).
Defense counsel is presumed to be effective, People v Frazier, 478 Mich. 231, 243; 733 NW2d
713 (2007), and defendant must be able to “overcome a strong presumption that counsel’s
performance constituted sound trial strategy,” People v Riley, 468 Mich. 135, 140; 659 NW2d 611
(2003).

        Defendant first argues that he was denied the effective assistance of counsel because
defense counsel failed to object to the prosecution’s use of leading questions during the
examination of a minor witness, JG. However, defendant provides no explanation or authority to
support the argument that the line of questioning pursued by the prosecution constituted “leading
the witness,” to which defense counsel should have objected. Thus, this portion of defendant’s
issue is deemed abandoned on appeal. See People v Harris, 261 Mich. App. 44, 50; 680 NW2d 17


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                   -4-
(2004) (“An appellant’s failure to properly address the merits of his assertion of error constitutes
abandonment of the issue.”). However, even if such questioning did amount to leading the witness,
the prosecution correctly observes that minor witnesses may be asked leading questions. Indeed,
this Court has stated, “a considerable amount of leeway may be given to a prosecutor to ask leading
questions of child witnesses.” People v Watson, 245 Mich. App. 572, 587; 629 NW2d 411 (2001).
Moreover, MRE 611(d)(1) allows for leading questions to be asked on direct examination if they
are necessary to allow for proper development of a witness’s testimony. Here, the prosecution
utilized a minute number of leading questions to fully develop JG’s testimony. An objection was
not appropriate and defense counsel is not required to raise a meritless or futile objection. See
People v Snider, 239 Mich. App. 393, 425; 608 NW2d 502 (2000).

         Further, decisions regarding whether and when to object to a line of questioning is a matter
of trial strategy, which this Court will not second-guess on appeal. People v Roscoe, 303 Mich
App 633, 644; 846 NW2d 402 (2014). Defense counsel may have wished to avoid being accused
of frivolously objecting to testimony, or of badgering a minor witness by repeatedly objecting to
the prosecutor’s testimony, which would have called negative attention to defendant. In summary,
defendant has not established the factual predicate for his claim, and further, he has presented no
evidence showing he was prejudiced by defense counsel’s failure to object.

        Second, defendant argues that defense counsel was ineffective for failing to conduct a
proper pretrial investigation and call him as a witness. Defendant contends that, had defense
counsel conducted a proper pretrial investigation, he would have realized it was imperative to call
defendant to the stand to testify on his own behalf, and counsel’s failure to do so deprived
defendant of the opportunity to present a defense. “[T]he failure to call witnesses only constitutes
ineffective assistance of counsel if it deprives the defendant of a substantial defense.” People v
Russell, 297 Mich. App. 707, 716; 825 NW2d 623 (2012) (quotation marks and citation omitted).
However, defendant offers no proof showing that defense counsel failed to engage in proper
pretrial investigation. The mere fact that defense counsel did not call defendant as a witness does
not prove defense counsel was unprepared for trial or that he did not present a competent defense
on defendant’s behalf. Additionally, “[w]hen asserting ineffective assistance of counsel premised
on counsel’s unpreparedness, a defendant must demonstrate prejudice resulting from the lack of
preparation.” People v Bosca, 310 Mich. App. 1, 37; 871 NW2d 307 (2015). Defendant has
presented no evidence that defense counsel’s alleged lack of preparation prejudiced him, nor does
he explain how his testimony would have changed the outcome of the case.

         Moreover, defendant formally waived his right to testify on the record after voir dire by
the trial court. “Generally speaking, a defendant who waives a right under a rule cannot then seek
appellate review of a claimed deprivation of that right.” People v McDonald, 303 Mich. App. 424,
429; 844 NW2d 168 (2013). Since defendant waived the right to testify, defense counsel was not
ineffective for failing to call defendant as a witness. Further, defense counsel’s failure to call
defendant as a witness did not deprive defendant of his right to present a competent defense.
Defense counsel argued that defendant was not properly identified as the perpetrator of the crimes
and that he was wrongfully accused by the victim. Defendant has not shown that the failure to call
him as a witness deprived him of a substantial defense, and thus, defendant failed to show that he
was deprived the effective assistance of counsel.




                                                -5-
        Third, defendant argues that defense counsel was ineffective for failing to object to the
scoring of OV 10 and OV 13; however, defendant merely states his belief that he was deprived of
the effective assistance of counsel without further elaboration or argument. Defendant’s failure to
fully brief this argument renders it abandoned on appeal. As previously stated, “[a]n appellant’s
failure to properly address the merits of his assertion of error constitutes abandonment of the
issue.” Harris, 261 Mich. at 50. Accordingly, this Court need not address the issue on the merits.
Additionally, since there was no discernible error in the scoring of the OVs, as discussed below,
defense counsel’s failure to object cannot be considered ineffective assistance of counsel. See
Snider, 239 Mich. App. at 425 (the failure to make a meritless or futile objection does not constitute
ineffective assistance of counsel). In summary, defendant has failed to show that he was denied
the effective assistance of counsel.

                                       IV. SENTENCING

        Defendant argues that the trial court erred in its assessment of five points under OV 10,
and 25 points under OV 13. Defendant also contends that he is entitled to remand for correction
of the PSIR. We disagree.

        The trial court’s factual determinations pertaining to the scoring of the OVs “are reviewed
for clear error and must be supported by a preponderance of the evidence.” People v Gloster, 499
Mich. 199, 204; 880 NW2d 776 (2016). Clear error exists when the Court is “left with a definite
and firm conviction that a mistake has been made.” People v Stone, 269 Mich. App. 240, 242; 712
NW2d 165 (2005). “Whether the facts, as found, are adequate to satisfy the scoring conditions
prescribed by statute, i.e., the application of the facts to the law, is a question of statutory
interpretation, which an appellate court reviews de novo.” People v Hardy, 494 Mich. 430, 438;
835 NW2d 340 (2013).

                                            A. OV 10

         Five points are scored under OV 10 if “[t]he offender exploited a victim by his or her
difference in size or strength, or both, or exploited a victim who was intoxicated, under the
influence of drugs, asleep, or unconscious . . . .” MCL 777.40(1)(c). Although specific testimony
regarding defendant’s and the victim’s respective heights and weights is not included in the record,
the testimony indicates that defendant, a man, clearly exploited the female victim using his greater
strength to overpower her and steal her car. The evidence shows defendant punched the victim
repeatedly, pushed her out of her car, stepped on her, and strangled her. Defendant had greater
physical strength than the victim, and used it to his advantage to effectuate the carjacking. See
People v Cannon, 481 Mich. 152, 158; 749 NW2d 257 (2008). Under these circumstances, the
trial court correctly assessed five points for OV 10.

                                             B. OV 13

        Under OV 13, 25 points are assessed if “[t]he offense was part of a pattern of felonious
criminal activity involving 3 or more crimes against a person . . . .” MCL 777.43(1)(c). “[A]ll
crimes within a 5-year period, including the sentencing offense, shall be counted regardless of
whether the offense resulted in a conviction.” MCL 777.43(2)(a). Defendant argues that the trial
court incorrectly scored OV 13 at 25 points because it considered defendant’s three convictions



                                                -6-
for AWIGBH, carjacking, and third-degree home invasion as separate crimes rather than viewing
the events leading to his convictions as one “sentencing offense,” within the meaning of MCL
777.43(2)(a). However, this Court has previously opined, “multiple concurrent offenses arising
from the same incident are properly used in scoring OV 13 . . . .” People v Gibbs, 299 Mich. App.
473, 488; 830 NW2d 821 (2013). Defendant committed three separate crimes against persons as
part of the same incident; accordingly, OV 13 was properly scored at 25 points. Additionally, as
the prosecution correctly observes, defendant was previously convicted of unarmed robbery within
five years of the sentencing offense. Defendant was also convicted of domestic violence, as well
as assault and battery within five years of the sentencing offense. Thus, even if this Court were to
consider defendant’s convictions in the present case as one “sentencing offense” under OV 13,
defendant committed a series of crimes against persons within a five-year period that would justify
scoring OV 13 at 25 points.

       Defendant briefly argues that he was not sentenced on the basis of a properly calculated
minimum sentencing guidelines range because the trial court improperly assessed five points under
OV 10 and 25 points under OV 13. However, as discussed above, the trial court did not err in its
scoring of OV 10 and OV 13; thus, defendant was sentenced within the appropriate minimum
sentencing guidelines range and is not entitled to resentencing.

                                     C. PSIR CORRECTION

        Defendant also argues that remand is necessary to correct errors in the PSIR. At
sentencing, defendant raised an objection to two pieces of information in the PSIR. First,
defendant noted the PSIR incorrectly stated that he denied being prescribed Xanax and Vicodin.
Defendant asked for the PSIR to be corrected to reflect that he did not deny having prescriptions
for Xanax and Vicodin. Second, the PSIR indicated defendant’s half-brother is employed as a
school vice-principal, but defendant’s half-brother is deceased. Defendant asked the trial court to
correct the PSIR to show his half-brother is deceased. The prosecution argues on appeal that
remand is unnecessary because the PSIR has since been corrected. Defendant does not refute that
claim. Since the PSIR has been corrected, remand is unnecessary and the issue is moot because
defendant has received the relief he requested. See People v Jones, 317 Mich. App. 416, 431-432;
894 NW2d 723 (2016) (citation omitted).

       Affirmed.



                                                             /s/ Mark T. Boonstra
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Stephen L. Borrello




                                                -7-